DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
	Claims 1-16 are pending (claim set as filed on 10/20/2021).
Applicant’s election of Group II, claims 3-16, in the reply filed on 02/02/2021 is again acknowledged. Product claims 1-2 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Therefore, method claims 3-16 are presented for examination. 
	
Priority
This application is a CON of PCT/JP2018/017661 filed on 05/07/2018 which has a foreign priority to JP2017-092263 filed on 05/08/2017.  

Claim Rejections - 35 USC §103, Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (The Influence of the Gut Microbiota on Host Physiology: In Pursuit of Mechanisms, 2016) in view of Tategaki (US 2015/0139970 A1 - cited in the IDS filed on 10/31/2019) as evidenced by Ikeji (Effect of Lactic Acid Bacterium R30 strain to Prevent Muscle Fiber from Becoming Fast 
Jones’ general disclosure relates to investigating or characterizing the molecular mechanism by which probiotics elicit their beneficial effects on the host (see abstract & page 286: Introduction left col.). 
Regarding claim 3, Jones discloses that short chain fatty acids (SCFAs) are products of the fermentation of indigestible foods by constituents of the gut microbiome wherein more than 95% of the SCFAs produced by lactic acid bacteria in the gut are acetate, propionate, and butyrate (see page 288: right col. and page 289: Figure 3). Jones teaches “butyrate was shown to improve insulin sensitivity and to increase energy expenditure by the induction of peroxisome proliferator-activated receptor coactivator 1 α (PGC-1 alpha) expression in brown adipose tissue” (claim interpretation: this reads on claim 3’s preamble of promoting expression of PGC-1α protein) (see page 289: right col.). Jones teaches “mice receiving Enterococcus faecium KH24, a bacteriocin-producing strain for 12 days, were found to have significantly increased numbers of lactobacilli in the intestine” (see page 292: left col.). Therefore, the administration of Enterococcus faecium KH24 to a subject would lead to increased butyrate production and thereby, promote expression of PGC-1 alpha protein. 
Regarding claims 5 and 12 pertaining to oral administration, Jones teaches lactobacilli are ingested as supplements due to their well-established beneficial effects on the host (see page 293: left col.). 
Regarding claims 8 and 15 pertaining to a human subject, Jones suggest investigation of mammalian host and in particular, probiotics in human clinical trials (see page 293: right col.). 
However, Jones does not teach: Enterococcus faecium R30 (NITE BP-01362) (claims 3, 10, and dependent claim’s limitations thereof pertaining to the R30 strain). 
Tategaki’s general disclosure relates to lactic acid bacteria that improves blood circulation, ameliorates fatigue, reduces stool odor, and growth-promoting effects and that can be used with high safety (see abstract, ¶ [0001] and [0032]). Tategaki teaches using Enterococcus faecium strain R30 (see ¶ [0040]-[0041]) was used in a blood flow test (see Example 3 and ¶ [0110]) and the bacteria was fed to 5 healthy males ages 20 to 50 (see ¶ [0099]). Tategaki teaches the “bacterial strains contained in the composition of the present invention may be either viable or dead bacteria … and the term “dead bacteria” refers to bacterial strains that have been disinfected via heating, pressurization, drug treatment, or another type of treatment” (see ¶ [0068], [0072]-[0073]). 
Regarding claims 4 and 11 pertaining to an obtained processed product, claim interpretation: these claims are interpreted as product-by-process limitations because of the active steps or verbs describes how the processed product is obtained wherein the MPEP at 2113 reads “the patentability of a product does not depend on its method of production”. Nevertheless, Tategaki teaches the Enterococcus faecium in freeze-dried form as a feed additive compositions for food (see ¶ [0034]-[0037]). In particular, Tategaki teaches a treated product refers to a product that has been subjected to at least one treatment selected from among grinding or fragmentation, liquefaction via extraction, concentration, paste preparation, drying (e.g., spray-drying, freeze-drying, vacuum drying, or drum drying), and attenuation of lactic acid bacteria (see ¶ [0069]).
Regarding claims 6-7 and 13-14 pertaining to the dosage, Tategaki teaches “the content of lactic acid bacteria or a treated product or extraction residue thereof is not particularly limited. 
Regarding claims 9 and 16 pertaining to physical testing, Tategaki teaches fatigue-ameliorating effect can be evaluated by having a rat to run on a treadmill gradually increasing the rate until the rat can no longer run (see ¶ [0078], [0098]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the Enterococcus faecium R30 strain such as taught by Tategaki in the method of Jones. The ordinary artisan would have been motivated to do so is because the MPEP at 2143(I) provides examples of rationales that may support a conclusion of obviousness include: (a) combining prior art elements according to known methods to yield predictable results. Hence, it would be deemed a simple combining of one known element for another to obtain predictable results: adding Tategaki’s strain of Enterococcus faecium R30. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven (MPEP 2144.06). The ordinary artisan would have had a  references are directed to the administration of the lactic acid bacteria of Enterococcus faecium as probiotics.
Furthermore, in regards to claim 10’s preamble of “for preventing conversion of a slow twitch muscle into a fast twitch muscle”, the combined references are silent about the concept or mechanistic explanation of the preamble. However, as noted above, since the references disclose that the administration of the lactic acid bacteria of Enterococcus faecium would increase the expression of PGC-1α protein, then the combined disclosures should inherently meet or naturally prevent the conversion of slow-to-fast twitch muscle. Additionally, Ikeji (this disclosure is not being employed as a prior art reference but rather being used as an evidentiary document to support a fact or technical reasoning) discloses “lactic acid bacterium R30 strain is administered, slow-to-fast muscle conversion due to inaction and oxidative energy metabolism are prevented by increasing the expression amounts of eNOS and PGC-lα in skeletal muscle” (see Ikeji’s page 3: Conclusion). 

Examiner’s Response to Arguments
Applicant’s amendments and arguments filed on 10/20/2021 have been fully considered but they are not persuasive and deemed insufficient to overcome the prior arts of record. 
In response to Applicant’s arguments (addressing pages 7-8 of the remarks) that “lactic acid bacterium belonging to the same species has different functions” and “using R30 strain is superior compared to other close strains”, these arguments are not persuasive because the position is maintained in that it is a prima facie case of obviousness exist to add or combine the E. faecium R30 strain such as taught by the secondary reference of Tategaki. Therefore, since Tategaki teaches the claimed R30 bacterial strain, then the prior art should inherently have the 
In response to Applicant’s argument (addressing pages 10-11 of the remarks) that Jones’ goal is to increase production of bacteriocins and therefore, not obvious nor a reasonable expectation that administering a different strain from Tategaki could have achieve this goal, this argument is not persuasive because “in determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious” (MPEP 2141.02 (I)). Jones is directed to investigating the intestinal microbiome and its beneficial effects on the host (e.g. metabolic nutrition, the facilitation of energy extraction, immune regulation, etc.) by administering probiotics (see Jones at page 285, left col.) and Tategaki provides a teaching-suggestion-motivation to add E. faecium R30 probiotic because the strain improves blood circulation, ameliorates fatigue, reduces stool odor, and growth-promoting effects and that can be used with high safety. Thus, it is clear that one of ordinary skill in the art would have reasonably understood that the prior art references as a whole are directed to administration of probiotics for its energy and performance enhancing effects. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In 
In response to Applicant’s argument (addressing pages 11-16 of the remarks) that “properties of a claimed invention may not be dismissed as inherent in an obviousness analysis without considering the unpredictability and unexpectedness of those properties” and need to be recognized or expected, this argument is not persuasive because the prior art reference of Tategaki teaches fatigue-ameliorating effect can be evaluated by having a rat to run on a treadmill gradually increasing the rate until the rat can no longer run (see ¶ [0078], [0098]). Therefore, one of ordinary skill in the art would recognize that running on a treadmill means intensity, endurance, or stamina thereby requiring the appropriate usage of twitch muscle. Furthermore, the MPEP at 2145 (II) states that:
II.    ARGUING ADDITIONAL ADVANTAGES OR LATENT PROPERTIES
Prima Facie Obviousness Is Not Rebutted by Merely Recognizing Additional Advantages or Latent Properties Present But Not Recognized in the Prior Art
Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. 
"The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) (The prior art taught combustion fluid analyzers which used labyrinth heaters to maintain the samples at a uniform temperature. Although appellant showed an unexpectedly shorter response time was obtained when a labyrinth heater was employed, the Board held this advantage would flow naturally from following the suggestion of the prior art.). See also Lantech Inc. v. Kaufman Co. of Ohio Inc., 878 F.2d 1446, 12 USPQ2d 1076, 1077 (Fed. Cir. 1989), cert. denied, 493 U.S. 1058 (1990) (unpublished — not citable as precedent) ("The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention.").


Conclusion
	No claims were allowed.

Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/
Primary Examiner, Art Unit 1653